        Case 2:00-cr-00313-JCJ Document 893 Filed 04/21/21 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       CRIMINAL ACTION

             v.

JERMAINE KING                                  NO.   00-313-1


         SUPPLEMENTAL MEMORANDUM TO PREVIOUSLY ISSUED ORDER


Joyner, J.                                                 April 21, 2021


     The Court issues this Memorandum to supplement our April

13, 2021 Order denying Jermaine King’s Motion for Order for

Hearing and Reduced Sentence under the First Step Act (Doc. No.

888).   Pursuant to United States v. Easter, 975 F.3d 318 (3d

Cir. 2020), this Court erroneously did not include in our

initial Order denying the reduction in sentence a description of

our consideration of the 18 U.S.C. § 3553(a) sentencing factors

and the Defendant’s post-conviction conduct.           The government and

Mr. King’s defense counsel jointly requested by letter dated

April 14, 2021 an explanation of denial for the record (Doc. No.

890).   We issue this Memorandum to more clearly explain our

reasoning in deciding not to reduce Mr. King’s sentence.

                          Procedural Background

     In February 2001, a jury found Mr. King guilty on twelve

counts, including conspiracy to distribute 50 grams or more of



                                      1
        Case 2:00-cr-00313-JCJ Document 893 Filed 04/21/21 Page 2 of 6



cocaine base, in violation of 21 U.S.C. §§ 860 and 841(b)(1)(A),

distribution of 50 grams or more of cocaine base, in violation

of 21 U.S.C. § 841(b)(1)(A), and distribution of 50 grams or

more of cocaine base within 1,000 feet of a school, in violation

of 21 U.S.C. § 841(b)(1)(A).        This Court imposed the then-

mandatory Guideline sentence of life imprisonment, based on the

Guideline range of life.       Under retroactive amendments to the

Sentencing Guidelines, Mr. King’s advisory range was later

reduced to 360 months to life. This Court reduced Mr. King’s

sentence to 360 months’ imprisonment in March 2012.            Mr. King

presently asks this Court for a sentence reduction pursuant to

Section 404 of the First Step Act of 2018.

  Although Mr. King Is Eligible for a Sentence Reduction under
 Section 404 of the First Step Act, We Find the Current Sentence
                           Appropriate

       Section 404 made retroactive the Fair Sentencing Act of

2010’s changes to the statutory sentencing ranges for crack

offenses.    The government and Mr. King agree that he is eligible

for a sentence reduction, in light of United States v. Jackson,

964 F.3d 197 (3d Cir. 2020).        In that case, the Third Circuit

found that eligibility for a sentence reduction under Section

404 rests on the statute of conviction, not the quantity of

crack actually involved in the offense.          Jackson, 964 F.3d at

207.    Therefore, Mr. King’s 360-month sentence was imposed under

a statutory range which has since been reduced and so he is


                                      2
      Case 2:00-cr-00313-JCJ Document 893 Filed 04/21/21 Page 3 of 6



eligible for a reduced term.      An eligible defendant, however, is

not entitled to relief.     First Step Act of 2018, Pub. L. No.

115-391, § 404(c), 132 Stat. 5194, 5222 (2018); Jackson, 964

F.3d at 204 (“While a defendant may be eligible for a reduction

of sentence, district courts are under no obligation to provide

relief”).   Courts must use their discretion in deciding whether

to reduce defendants’ terms and consider the 18 U.S.C. § 3553(a)

sentencing factors, as well as post-conviction conduct, if

raised by the parties.     Easter, 975 F.3d at 326.

     We agree with the government that given the facts and

circumstances of this case, the current sentence of 360 months

is appropriate.   We are not required to hold a hearing for a

proceeding under Section 404 and we find that a hearing is not

necessary for a complete review of the motion on the merits

given the detailed briefing submitted by the government and Mr.

King’s counsel.

     We have also considered Mr. King’s Pro Se Supplemental

Reply (Doc. No. 882) and recognize the government’s erroneous

attribution of firearm charges in the government’s supplemental

response (Doc. No. 878).     The incorrectly described firearm

charges played no part in our decision not to reduce the

sentence.




                                    3
      Case 2:00-cr-00313-JCJ Document 893 Filed 04/21/21 Page 4 of 6



   The 18 U.S.C. § 3553(a) Sentencing Factors Do Not Support a
                      Reduction in Sentence

     The statutory sentencing factors weigh against reducing Mr.

King’s sentence.   The Section 3553(a) factors that must be

considered are:

     (1) the nature and circumstances of the offense and
     the history and characteristics of the defendant;

     (2) the need for the sentence imposed to reflect the
     seriousness of the offense, promote respect for the
     law, provide just punishment, to afford adequate
     deterrence to criminal conduct, protect the public
     from further crimes of the defendant, and to provide
     the defendant with needed vocational or educational
     training, medical care or other correctional treatment
     in the most effective manner;

     (3) the kinds of sentences available;

     (4) the kinds of sentence and the sentencing range
     established for the applicable category of offense
     committed by the applicable category of defendant…

     (5) any pertinent policy statement issued by the
     Sentencing Commission … in effect on the date the
     defendant is sentenced;

     (6) the need to avoid unwarranted sentence disparities
     between defendants with similar records convicted of
     similar conduct; and

     (7) the need to provide restitution to any victims of
     the offense.

18 U.S.C. § 3553(a)(1)-(7)

     We have considered the factors to the extent that they are

applicable.   See Easter, 975 F.3d at 327.       A sentence of 360

months’ imprisonment reflects the serious nature and

circumstances of the crimes as well as the history and


                                    4
      Case 2:00-cr-00313-JCJ Document 893 Filed 04/21/21 Page 5 of 6



characteristics of Mr. King.      We have taken into consideration

Mr. King’s young age at the time of the conduct and his

struggles with drug use, but we still find the sentence to be a

just punishment.   The term is necessary to reflect the

seriousness of Mr. King’s conduct, to promote respect for the

law, and to deter similar criminal conduct.        Reducing the

sentence may also risk unwarranted sentence disparities.

 Mr. King’s Post-Conviction Conduct Does Not Warrant a Sentence
                            Reduction

     Although we commend Mr. King’s post-conviction conduct, we

do not find that it justifies a reduction in sentence, given the

severity of the crimes.     Under Pepper v. United States, 562 U.S.

476 (2011), we consider Mr. King’s behavior since he has been

incarcerated and look to the current picture of his history and

character.   Mr. King has taken many educational and trade

courses and we are hopeful that his efforts to gain skills and

his significant family support will ease his transition after

the conclusion of his term of imprisonment.        While incarcerated,

Mr. King has committed six disciplinary infractions, but we

appreciate that these were minor, nonviolent offenses.          However,

Mr. King was a leader of an organization that distributed a

large amount of crack in Philadelphia over a period of years.

The term of 360 months is appropriate given the extent of Mr.

King’s criminal conduct as a leader of that organization.



                                    5
      Case 2:00-cr-00313-JCJ Document 893 Filed 04/21/21 Page 6 of 6



                               Conclusion

     We deny the Motion for Order for Hearing and Reduced

Sentence under the First Step Act because we find that the 18

U.S.C. § 3553(a) factors and Mr. King’s post-conviction conduct

do not support a reduced term of imprisonment or supervised

release.


                                        BY THE COURT:


                                         s/J. Curtis Joyner

                                        J. CURTIS JOYNER, J.




                                    6
